Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jannard (9,497,380) in view of Xie (US 2019/0057957), Xiao (US 2016/ 0327798) and further in view of Shi (US 2017/0176818) and Miyazaki (US 2017/0160076).
Regarding claim 1, Jannard teaches an electronic display assembly comprising: a circuit board (data acquisition board 306/ integrated electronics board 915;); 
(imager sensors 1220 12A and 12C-12J and as described with respect to Figs. 3-5 and 9); and an electronic display array located on an opposite side of the circuit board from the sensor array, the electronic display array comprising at least one display pixel unit, the display pixel unit comprising a plurality of display pixels (Fig. 12B display 1210 shown opposite side of imagers 1220 in 12A and 12C-12J );  although Jannard teaches the limitations as described above and it is clear the image sensors will produce the display, he fails to explicitly teach wherein: each particular sensor pixel of the sensor pixel unit is electronically coupled to a respective one of the plurality of display pixels of the display pixel unit such that each particular sensor pixel is mapped to a single one of the plurality of display pixels; and each particular display pixel of the display pixel unit is configured to display light corresponding to light captured by its mapped sensor pixel.
However in the same field of displaying images from sensors, Xie teaches  an augmented reality display wherein: each particular sensor pixel of the sensor pixel unit is electronically coupled to a respective one of the plurality of display pixels of the display pixel unit such that each particular sensor pixel is mapped to a single one of the plurality of display pixels; and each particular display pixel of the display pixel unit is configured to display light corresponding to light captured by its mapped sensor pixel ([0030] teaches the number of image sensors 135 (comprising microlens array 140) may be less, the same as, or greater than the number of elements in the array of light emitting elements 120. As shown in Figs. 9A-9C where the light emitting elements 912 are pixels of the display).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xie. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34). Although the combination teaches the limitations as discussed above and Jannard discloses the method of disposing a microlens on the pixel array (Col. 71 lines 6-26) and Xia teaches the microlens array as discussed above the combination fails to teach a first microlens layer on the one side of the circuit board, the first microlens layer comprising a first plurality of microlenses; and a second microlens layer on the opposite side of the circuit board from the first microlens layer, the second microlens layer comprising a second plurality of microlenses.
	However in the same field of manufacturing a light-field display Xiao teaches a display system with a first microlens layer (Fig. 3 microlens 308) on the one side of the circuit board (Fig. 3 aperture layer 303 comprise circuit components for light emitting units), the first microlens layer comprising a first plurality of microlenses (Fig. 2 shows plurality of microlens in microlens layer); and
a second microlens layer on the opposite side of the circuit board (Fig. 3 aperture layer 303 comprise circuit components for light emitting units) from the first
microlens layer (Fig. 3 microlens 306), the second microlens layer comprising a second plurality of microlenses (Fig. 2 shows plurality of microlens in microlens layer).

However in the same field of presenting an image in a display device, Shi teaches wherein each mircrolens of the first and second plurality of microlenses comprises a shape with a collimating lens on one end of the shape ([0127] teaches that display device includes a two-dimensional array of tiles 340 as shown in Fig. 3B, where each tile comprises lens array 604 of Fig. 6B. Fig. 6C shows two microlens arrays 620 and 640 [0131] teaches the second microlens array configured to collimate the respective pattern of light from the two-dimensional array).
Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xie, the microlens structure as taught by Xiao and the method of image presentation as taught by Shi. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34). Although the combination teaches the combination as discussed above, they fail wherein each of the first and second plurality of microlenses 
However in the same field of manufacturing microlenses Miyazaki teaches a method of manufacturing a microlens array where first and second plurality of microlenses (microlens array 115/115a Fig. 2) further comprise a plurality of opaque walls configured to prevent light from bleeding into adjacent microlenses (light shielding wall 115b Fig. 2 [0044]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xie, the microlens structure as taught by Xiao and the method of image presentation as taught by Shi. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34).
	Regarding claims 8 and  15, Jannard teaches A method of manufacturing an electronic display, the method comprising: forming a plurality of unit attachment locations on a circuit board( Fig. 9B board 915), each unit attachment location corresponding to one of a plurality of display units and one of a plurality of sensor units (Figs. 8-9 and Fig. 12 C-12H image sensor 920/1220 with display 1210 on other side); coupling a plurality of sensor units to a first side of the circuit board, each sensor unit being coupled to a respective one of the unit attachment locations(imager sensors 1220 12A and 12C-12J and as described with respect to Figs. 3-5 and 9); and coupling a plurality of display units to a second side of the circuit board that is opposite the first side(Fig. 12B display 1210 shown opposite side of imagers 1220 in 12A and 12C-12J ), but Jannard fails to teach each display unit being coupled to a respective one of the unit attachment locations such that each particular one of the plurality of sensor pixel units is mapped to a corresponding one of the plurality of display pixel units, wherein the display pixels of each particular one of the plurality of display pixel units are configured to display light corresponding to light captured by sensor pixels of its mapped sensor pixel unit.
	However in the same field of displaying images from sensors, Xia teaches  an augmented reality display wherein each display unit being coupled to a respective one of the unit attachment locations such that each particular one of the plurality of sensor pixel units is mapped to a corresponding one of the plurality of display pixel units, wherein the display pixels of each particular one of the plurality of display pixel units are configured to display light corresponding to light captured by sensor pixels of its mapped sensor pixel unit([0030] teaches the number of image sensors 135 (comprising microlens array 140) may be less, the same as, or greater than the number of elements in the array of light emitting elements 120. As shown in Figs. 9A-9C where the light emitting elements 912 are pixels of the display).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xia. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34). Although the combination teaches the limitations as discussed above and Jannard discloses the method of disposing a microlens on the pixel array (Col. 71 lines 6-26) and Xia teaches the microlens array as discussed above the combination fails to 
	However in the same field of manufacturing a light-field display Xiao teaches a display system with a first microlens layer (Fig. 3 microlens 308) on the one side of the circuit board (Fig. 3 aperture layer 303 comprise circuit components for light emitting units), the first microlens layer comprising a first plurality of microlenses (Fig. 2 shows plurality of microlens in microlens layer); and
a second microlens layer on the opposite side of the circuit board (Fig. 3 aperture layer 303 comprise circuit components for light emitting units) from the first
microlens layer (Fig. 3 microlens 306), the second microlens layer comprising a second plurality of microlenses (Fig. 2 shows plurality of microlens in microlens layer).
Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xia and the microlens method as taught by Xiao. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34). Although the combination teaches the limitations as discussed above, they fail to teach wherein each mircrolens of the first and second plurality of microlenses comprises a shape with a collimating lens on one end of the shape.
([0127] teaches that display device includes a two-dimensional array of tiles 340 as shown in Fig. 3B, where each tile comprises lens array 604 of Fig. 6B. Fig. 6C shows two microlens arrays 620 and 640 [0131] teaches the second microlens array configured to collimate the respective pattern of light from the two-dimensional array).
Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xia and the method of image presentation as taught by Shi. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34). Although the combination teaches the combination as discussed above, they fail wherein each of the first and second plurality of microlenses further comprise a plurality of opaque walls configured to prevent light from bleeding into adjacent microlenses.
However in the same field of manufacturing microlenses Miyazaki teaches a method of manufacturing a microlens array where first and second plurality of microlenses (microlens array 115/115a Fig. 2) further comprise a plurality of opaque walls configured to prevent light from bleeding into adjacent microlenses (light shielding wall 115b Fig. 2 [0044]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xie, the microlens structure as taught by Xiao and the method of image presentation as taught by Shi and the microlens structure as taught by Miyazaki. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34).

Regarding claims 2, Jannard teaches further comprising a logic unit layer between the sensor array and the circuit board (Col. 47 lines 49-64, Col. 81 lines 14-43).
Regarding claims 3, Jannard teaches comprising a logic unit layer between the electronic display array and the circuit board (Col. 47 lines 49-64, Col. 81 lines 14-43).
Regarding claims 6, Jannard teaches wherein the display pixels of the display pixel unit display light captured by the sensor pixels of the sensor pixel unit in the absence of a signal processor located off of the circuit board (data acquisition board 306/ integrated electronics board 915. The respective description teaches processing is done by elements on the board not elements separate from the board).
Regarding claims 7, Xie teaches wherein the display pixels of each particular one of the plurality of display pixel units display light corresponding to light captured by sensor pixels of its mapped sensor pixel unit in the absence of any ([0056] [0059] teach the light detected from eye position will determine how an image is displayed).
Regarding claim 21, Xiao teaches, wherein the three-dimensional shape comprises: a triangular polyhedron; a rectangular cuboid; a pentagonal polyhedron; a hexagonal polyhedron; a heptagonal polyhedron; or an octagonal polyhedron (Fig. 3 Lens combination of 306 and 308).
Regarding claim 22, Miyazaki wherein first and second plurality of microlenses (microlens array 115/115a Fig. 2) further comprise a plurality of opaque walls configured to prevent light from bleeding into adjacent microlenses (light shielding wall 115b Fig. 2 [0044]).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jannard (9,497,380) in view of Xie (US 2019/0057957), Xiao (US 2016/0327798) Shi (US 2017/0176818), Miyazaki (US 2017/0160076), and Rodriguez (US 2014/0022364).
Regarding claim 4, Jannard and Xie teach the limitations as discussed above but fail to teach wherein the sensor array and the display array communicate using differential signaling.
However in the same field of processing imaging signals, Kono teaches a method where wherein the sensor array and the display array communicate using differential signaling ([0031] teaches the LCD is connected to field programmable gate array (FPGA) with LVDS and [0032] teaches output from an image sensor (camera) is provided to FPGA and to an image buffer).
Therefore it would have been obvious to one of ordinary skill in the art to combine the imaging display device as taught by Jannard with the imaging device as taught by Xia, the microlens method as taught by Xiao, the method of image presentation as taught by Shi, the microlens structure as taught by Miyazaki and the method of communication as taught by Rodriguez. This combination would provide a display device capable of processing image data from a plurality of imaging devices to an image as taught by Jannard (Col. 1 lines 28-34).
Regarding claim 5, Rodriguez teaches wherein the differential signaling comprises low-voltage differential signaling (LVDS) ([0031] teaches the LCD is connected to field programmable gate array (FPGA) with LVDS and [0032] teaches output from an image sensor (camera) is provided to FPGA and to an image buffer).
Allowable Subject Matter
7.	Claims 8, 9, 11, 13-18 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621